                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                    Case No. 4:04-cr-00468-TLW-1

       v.
                                                              Order
 Curtis Antonio Wright



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018 (FSA), passed by Congress and signed into law

by the President on December 21, 2018. This law contains sentencing provisions that

apply retroactively to defendants previously sentenced. The Court held a telephone

resentencing hearing on March 4, 2019 and this order addresses the matters

discussed at the hearing. A transcript of that hearing will be included in the record.

      At the hearing and in the written motion, defense counsel states that

Defendant is subject to resentencing. The Government agrees. After careful review,

the Court concludes that he is eligible for relief under the FSA and grants his motion.

      Defendant was charged with and pled guilty to a charge of Conspiracy to

Possess With Intent to Distribute 50 Grams or More of Cocaine Base in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 851. His Guidelines range at sentencing

was 240 months pursuant to the statutory mandatory minimum sentence. PSR

¶¶ 59–60. Absent the mandatory minimum, his Guidelines range would have been

168–210 months based on a Total Offense Level 34 and Criminal History Category

II. PSR ¶ 60. The Court imposed a 240-month term of imprisonment, followed by a

10-year term of supervised release, which was also dictated by statute. ECF No. 50.

                                          1
      Pursuant to the FSA and as referenced in the Sentence Reduction Report

(SRR) prepared by the U.S. Probation Office, the mandatory minimum applicable to

Defendant has been reduced to 120 months, which also becomes the new Guidelines

range. Absent the mandatory minimum, his Guidelines range would be 87–108

months based on a Total Offense Level 28 and Criminal History Category II.

Additionally, his supervised release term has been reduced to 8 years. Counsel for

both the Government and Defendant agree that these provisions now apply.

      In Defendant’s motion, he moves the Court to reduce his sentence to 120

months imprisonment and 8 years of supervised release. The Government consents

to the requested relief.

      Pursuant to the FSA and for the reasons set forth in the motion and SRR,

Defendant’s motion, ECF No. 77, is GRANTED. Defendant is now sentenced to 120

months imprisonment, followed by 8 years of supervised release.           An amended

judgment will follow.

      IT IS SO ORDERED.1

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

March 4, 2019
Columbia, South Carolina




1 In light of the Court’s ruling, the other outstanding motion in this case, ECF No. 75,
is DISMISSED AS MOOT.

                                           2
